DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II of figure 20, claims 2, 19-28, 50, 51 in the reply filed on 12/18/2021 is acknowledged.  The traversal is on the grounds that new generic claim 53 links species I-VII and new generic claim 54 links species I-III, V, VI, and VII in a manner that makes them indistinct inventions.  This is not found persuasive because while generic claims 53 and 54 would not create a search burden when searching for prior art for species II, the claims of species II would create a search burden when searching for prior art for claims 53 and 54. Further, while claims 1-52 are claims that require the generic limitations of claims 53-54, claims 53-54 do not require all of the specific limitations of claims 1-52. Therefore, the species linked together by generic claims 53-54 would still be patentably distinct, and therefore searching for prior art for each species would create a search burden. 
The traversal is further on the grounds that the legal basis for requiring an election of species requires the species be asserted through specific claims as opposed to figures. This is not found persuasive because while an election of species can be requested if the application contains claims directed to more than a reasonable number of species, the species in question are identified in terms of the figures that disclose each of the species. See MPEP 809.02(a)(B), “The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively”.
The requirement is still deemed proper and is therefore made FINAL.
	The applicant argues that claims 2, 19-28, and 50-51 would read upon species II, and that claims 53 and 54 are generic to all species. The examiner agrees that claims 2, 19-28, and 51 would read upon Species II. However, claims 50 and 54 would not read upon Species II. 

Claim 54 is not a generic claim, as it cites the limitation “wherein the inner and outer lenses are optionally configured with a locking system comprising notches or pins on the lenses”, which is a limitation that specifically belongs to species VI (figs. 14-18) and species VII (fig. 19). 
Accordingly, claim 1, 3-18, 29-50, 52 and 54  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on 12/18/2021. Therefore, claims 2, 19-28, 51, and 53 are currently being examined in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an agent-containing insertion element (270) as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Further, the drawings are objected to as failing to comply with 37 CFR 1.84 (p) (5) because they include the following reference characters not mentioned in the description: 630, 631 of figure 20.
Further, element 620 in fig. 20 is described in the specification as an outer surface of a first lens, when it is pointing at a tube for a medicament in fig. 20. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “optionally to which are alternately added a second, third and fourth layer of medicament formulations and a third and fourth lens, such that the agent delivery device comprises from 1 to 4 lenses and from 1-4 medicament formulation”. It is unclear as to whether the limitations “the second, third, and fourth layer of medicament, as well as the third and fourth lenses” following the term “optionally”, are a part of the claim. See MPEP 2173.05(h)(II).
Further, the limitation “to which are alternately added” is generally unclear as to what element that the second, third, and fourth layer of medicament is being added to.

For the purposes of examination, the limitation will be interpreted as “a second lens, and added to the second lens are alternating layers of medicament and lenses, such that the agent delivery device comprises from 1-4 lenses and from 1-4 medicament formulations”.
Claim 2 also recites the limitation “independently selected medicament formulations”, and it is generally unclear as to how and by whom the medicament formulations are independently selected. 
For the purposes of examination, as best understood, the limitation will be interpreted as the medicament formulations being independently selected by the manufacturer of the device.
Claim Objections
Claims 2, 19-28, and 51 are objected to because of the following informalities:  
 All claims that include reference numbers in parentheses are recommended to delete the terms in parentheses (e.g., in claim 2, “(600)” should be deleted).
For the purposes of clarity, the acronyms in claim 26 in line 2 (i.e., “PEG, PEO”) should read in their expanded form the first time they are mentioned within the claim set. In this case, the acronyms should be replaced with “polyethylene glycol (PEG)” and “polyethylene oxide (PEO)”, respectively. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doshi (US 20110244010 A1).
Regarding claim 2, as best understood, Doshi discloses an ocular agent delivery device (abstract) comprising a plurality of layered contact lenses (fig. 8, contact lens and barrier layers 1 and 2, paragraph 0188 “A variety of materials are known in the art for making contact lenses… Preferred materials include, but are not limited to, acrylics, silicones, polyvinylalcohols, and combinations thereof”, paragraph 0140, “The barrier layer can include a polymer… preferable polymers include, but are not limited to silicone, polyhydroxyethylmethylacrylates (polyhema, PVA [polyvinyl alcohols], poly-n-vinyl pyrolidone, and polycarbonates”. Since the contact lens and the barrier layers 1 and 2 are both made of polyvinyl alcohols or silicone, barrier layers 1 and 2 can be considered to be a second contact lens) and independently selected medicament formulations (fig. 8, Drug 1 and Drug 2 in Drug Reservoir Layer), said medicament formulation selected from a liquid (paragraph 0135, “The drug can be provided or released from the drug 
in which a first lens (fig. 8, contact lens) comprises an outer surface (see annotated fig. 8 below) and an inner surface (see annotated fig. 8 below), the inner surface being treated with a layer of a first medicament formulation (fig. 8, drug reservoir layer), and covered concentrically with a second lens (fig. 8, Barrier Layer 1 and Barrier Layer 2), such that the agent delivery device comprises from 1-4 lenses and from 1-4 medicament formulations (fig. 8 shows 2 lenses and 1 medicament formulation).

    PNG
    media_image1.png
    285
    822
    media_image1.png
    Greyscale

Regarding claim 53, Doshi discloses an ocular agent delivery device (abstract) comprising 
one or more contact lenses (fig. 11, contact lens), and 
one or more agents or drugs (fig. 11, drug receiving layer), 
wherein said agents or drugs are formulated as a particle (paragraph 0237, “the drug provided in the coating layer or released therefrom can be virtually any drug, including but not limited to small molecule drugs or biological drugs as they are known in the art”) and 
wherein said agent or drug is distributed on a surface of at least one of the contact lenses (fig. 11, drug receiving layer on surface of contact lens), and wherein at least one said agent or drug provides at least one desirable effect to the eye or other body part, organ or tissue when the agent-containing device is applied to the eye surface of a user (paragraph 0130, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 25-28, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Barre (US 20150062528 A1).
Regarding claim 19, Doshi discloses a two-lens ocular agent delivery device (fig. 8, contact lens and barrier layers 1 and 2, paragraph 0188 “A variety of materials are known in the art for making contact lenses… Preferred materials include, but are not limited to, acrylics, silicones, polyvinylalcohols, and combinations thereof”, paragraph 0140, “The barrier layer can include a polymer… preferable polymers include, but are not limited to silicone, polyhydroxyethylmethylacrylates (polyhema, PVA [polyvinyl alcohols], poly-n-vinyl pyrolidone, and polycarbonates”. Since the contact lens and the barrier layers 1 and 2 are both made of 
an inner lens (fig. 8, contact lens) comprising a lens body, a front surface, a rear surface, and a side surface (see annotated fig. 8 below), 
an outer lens (fig. 8, barrier layers 1 and 2) comprising a lens body, a front surface, a rear surface, and a side surface (see annotated fig. 8 below), and 
wherein said inner lens (fig. 8, contact lens) is positioned closer to an eyeball of an eye of a user than is said outer lens to the eyeball during use (fig. 8, barrier layers 1 and 2); and
at least one agent-delivering or agent-containing film or layer (fig. 8, drug reservoir layer) comprising a front surface, a rear surface, a side edge (see annotated fig. 8 below), and at least one agent or drug (paragraph 0218 “The coating of the present invention includes a drug reservoir layer, which includes at least one drug for later release into or onto a subject at the locus where the medical device is provided to a subject.”), 
wherein said at least one agent-containing layer (fig. 8, drug reservoir layer) is dimensioned and configured to fit between said inner lens and said outer lens (fig. 8, drug reservoir layer fitting between inner lens and outer lens) when said inner lens and said outer lens are positioned proximate one another (fig. 8, contact lens and barrier layers 1 and 2 proximate to each other) for use such that said front surface of said inner lens is proximate to said rear surface of said outer lens positioned between said inner lens and said outer lens during use,
and wherein said at least one agent or drug effects at least one desirable effect to the eye or other body part, organ or tissue of the user via the eye during use (paragraph 0026, “A third aspect of the present invention is a method of using a medical device of the present invention to treat or prevent a disease, disorder, or condition”).


    PNG
    media_image2.png
    297
    822
    media_image2.png
    Greyscale

However, Barre teaches wherein the several layers 102 202 and 301 of a multi layered contact lens have a convex configuration when viewed from a side view going from the rear surface toward the front surface (fig. 5, ultra-thin optical piece 102 and 202 and saline 301 in between have a convex configuration from the bottom surface towards the top surface).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the inner lens, outer lens, and the agent containing layer disclosed in Doshi by making them have a convex configuration when viewed from a side, as taught by Barre, for the purpose of providing a suitable surface for the contact lens to rest upon the eye of the user by configuring to the shape of the eye of the user, thereby ensuring that the contact lens stays in place during use. 
Regarding claim 20, Doshi discloses the device wherein said at least one agent or drug is at least one member selected from an antimicrobial agent (paragraph 0137, “In essence, virtually any drug can be useful in the present invention and an enumerated listing is beyond the anti-microbial agent…”).
Regarding claim 25, Doshi discloses the device further comprising a carrier (paragraph 0134, “Nanoencapsulation of drugs is known in the art… non-limiting examples of nanoencapsulation materials include… polymeric nanoparticles), wherein said agent or drug is loaded into or onto said carrier (see Doshi, paragraph 0134, “The drug can be provided or released from the drug receiving layer and coating of the present invention in a nanoencapsulated with an encapsulation material in nanoparticles.”).
Regarding claim 26, Doshi discloses wherein the carrier is a natural polymer (see Doshi, paragraph 0132, “Preferred encapsulation materials include, but are not limited to… gelatin…” gelatin is a natural polymer).
Regarding claim 27, Doshi is silent to wherein the outer lens is larger than the inner lens such that a rear surface diameter and a front surface diameter of said outer lens are greater than a rear surface diameter and a front surface diameter, respectively of the inner lens.
However, Barre teaches wherein the outer lens (fig. 5, ultra-thin optical piece 102) is larger than the inner lens (fig. 5, ultra-thin optical piece 202) such that a rear surface diameter and a front surface diameter of said outer lens are greater than a rear surface diameter and a front surface diameter, respectively, of the inner lens (see annotated fig. 5 below).

    PNG
    media_image3.png
    285
    1018
    media_image3.png
    Greyscale

In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 28, Doshi, as modified by Barre, discloses substantially the device of claim 19, but is silent to wherein a thickness of said lens body of said inner lens is greater than a thickness of said lens body of said outer lens.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lenses disclosed in Doshi by making the lens body of the inner lens thicker than the lens body of the outer lens for the purpose of providing a sturdy base for the device to rest on the user’s eye since the applicant places no criticality on the thickness of the two lens bodies, as this configuration is mentioned as an “example” (see In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 51, Doshi, as modified by Barre, discloses a method of treating a disease or adverse condition of the eye (paragraph 0128, “For example, drug for the treatment or prevention of glaucoma would be provided with a contact lens”), said method comprising delivering a drug to an eye of a patient in need thereof by applying the device of claim 19 (see analysis of claim 19 above) to the eye (paragraph 0130, “One preferable aspect of the present invention is the delivery of a drug to the eye to treat or prevent or treat diseases, conditions, or disorders of the eye”, said device containing the drug or medicament on at least one agent-containing layer (fig. 8, drug reservoir layer).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Barre as described in claim 20 above, and in further view of Grucza (US 3807398 A). 
Regarding claim 21, Doshi, as modified by Barre, disclose substantially the device disclosed in claim 20, but is silent to wherein said antibacterial/antimicrobial agent is at least one member selected from the group consisting of tetracycline, sulfonamides, ampicillin trihydrate, oxytetracycline, penicillin, chloramphenicol, and nystatin.
However, Grucza teaches that the use of penicillin is known in the art of ocular implants (col. 7, lines 16-20).
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Barre as described in claim 20 above, and in further view of Hussain (US 3960150 A). 
Regarding claim 22, Doshi, as modified by Barre, disclose substantially the device disclosed in claim 20, but is silent to wherein said tear modifying agent is at least one member selected from the group consisting of a calcium compound and a lipid compound.
However, Hussain teaches that compounds that use calcium compounds are known in the art of drug delivery to the eye (col. 14, lines 42-48, “Additionally, if desired, particles of a known drug carrier, such as… calcium carbonate… can be impregnated with the drug and encapsulated…”), NOTE: applicant defines calcium compounds as tear modifying agents, with CaCO3 as an example. See specification, paragraph 0096, “Tear modifying agents include for example, a calcium compound (such as one that includes at least one of CaCO3…).
Therefore, It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the medicament disclosed in Doshi to include a calcium compound, as taught by Hussain, for the purpose of providing a suitable carrier for the drug (see Hussain, col. 14, lines 42-48, “Additionally, if desired, particles of a known drug carrier, such as… calcium carbonate… can be impregnated with the drug and encapsulated…”), thereby allowing the drug dosage to be properly administered.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Barre as described in claim 19 above, and in further view of Allphin (US 20120076865 A1).
Regarding claim 23, Doshi, as modified by Barre, discloses substantially the device disclosed in claim 20, but is silent to wherein said agent or drug is selected from a sustained-release type and a controlled release type.
However, Allphin teaches that controlled release type drugs are known in the art of drug delivery (paragraph 0025, “Formulations described herein are suited to the controlled release of high dose drugs that are highly water soluble”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention replace the drug disclosed in Doshi with a controlled release type drug, as taught by Allphin, for the purpose of providing an effective drug having a consistent dosage of a drug overtime with controlling release of high dose drugs (paragraph 0025, “Formulations described herein are suited to the controlled release of high dose drugs that are highly water soluble”).
Regarding claim 24, Doshi, as modified by Barre and Allphin, discloses wherein said controlled-release type is an agent rate-controlling formulation of said agent that provides a controlled release of said agent (see Allphin, paragraph 0031, “As used herein, the term “controlled release” describes a formulation, such as, for example, a unit dosage form, that releases drug over a prolonged period of time”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Porous Inorganic Carriers Based on Silica, Calcium Carbonate and Calcium Phosphate for Controlled/Modulated Drug Delivery: Fresh Outlook and Future Perspectives” (hereinafter Trofimov) discloses the use of calcium carbonate as a known drug carrier, and the use of controlled release drugs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                   
/QUANG D THANH/Primary Examiner, Art Unit 3785